People v McRae (2014 NY Slip Op 08664)





People v McRae


2014 NY Slip Op 08664


Decided on December 10, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 10, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
THOMAS A. DICKERSON
ROBERT J. MILLER, JJ.


2012-05197
 (Ind. No. 1996-10)

[*1]The People of the State of New York, respondent,
vAaron M. McRae, appellant.


Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Efman, J.), imposed March 13, 2012, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The record of the plea proceeding demonstrates that the defendant received "[an] explanation of the nature of the right to appeal and the consequences of waiving that right" (People v Brown, 122 AD3d 133, 144). Under the circumstances presented here, which include consideration of the defendant's individual characteristics, we conclude that the defendant knowingly, voluntarily, and intelligently waived his right to appeal (see generally People v Bradshaw, 18 NY3d 257, 264-267; People v Ramos, 7 NY3d 737, 738; People v Lopez, 6 NY3d 248, 255; People v Hidalgo, 91 NY2d 733, 735). Accordingly, the defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Hardy, 120 AD3d 1357; People v Arteev, 120 AD3d 1255; People v Alexander, 104 AD3d 862, 862).
ENG, P.J., BALKIN, DICKERSON and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court